First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed application, Application Nos. 63/164,613 and 63/260,451, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 63/164,613 filed March 23, 2021 and Provisional application 63/260,451 filed August 20, 2021, the disclosures in both provisional applications were reviewed because of the possibility of intervening art.  However, neither Provisional application 63/164,613 or Provisional application 63/260,451 provide adequate support for the entire scope of the instant claimed invention.  It was found that Provisional application 63/164,613 sets forth:  

    PNG
    media_image1.png
    351
    552
    media_image1.png
    Greyscale
and, thus, supports the scope of instant claims 18-25, whereas Provisional application 63/260,451 discloses:

    PNG
    media_image2.png
    440
    565
    media_image2.png
    Greyscale
, which supports the scope of instant claims 18-29.  
Therefore, (i) Claims 1-17 and 30-34 can only rely on the filing date of the instant application, which is March 22, 2022, (ii) claims 26-29 can only rely on the filing date of  Provisional application 63/260,451, which is August 20, 2021 and (iii) claims 18-25 can rely on the filing date of Provisional application 63/164,613 filed March 23, 2021 and Provisional application 63/260,451 filed August 20, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the 
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, 10, 13 and 30-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19, 22 and 23 of copending Application No. 17/700,910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to glucocorticoid receptor agonists, compositions thereof and method of treating atopic dermatitis and rheumatoid arthritis.  Unlike the claimed invention, the reference claims recite compounds of the formula:

    PNG
    media_image3.png
    163
    384
    media_image3.png
    Greyscale
  as well as compositions thereof and method of treating atopic dermatitis or rheumatoid arthritis.  However, the compounds of the instant claims are the corresponding ortho and meta derivatives of the reference claims.
The court has held that “compounds which are position isomers (compounds 
having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious)”.  See MPEP § 2144.09.  
Therefore, the instant claims are rendered prima facie obvious by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. (WO 2017/210471 cited by applicant on IDS submitted ).
McPherson et al. teaches glucocorticoid receptor agonists of the formula:

    PNG
    media_image4.png
    147
    370
    media_image4.png
    Greyscale
, wherein R1, R2 and R9f are hydrogen; Z is =CR11a; R11a and R11b are independently hydrogen, halo, C1-4 alkyl, alkoxy, etc.; X is absent (a bond), O, CH2S, CH2O, CH2, C=C, etc.; R3 is -CH2OH,  
    PNG
    media_image5.png
    116
    158
    media_image5.png
    Greyscale
and exemplifies compounds such as:

    PNG
    media_image6.png
    136
    283
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    119
    286
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    159
    780
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    193
    790
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    167
    787
    media_image10.png
    Greyscale
, 

    PNG
    media_image11.png
    162
    378
    media_image11.png
    Greyscale
, etc. (see the entire article, especially page 
109, IV. Glucocorticoid receptor agonists; paragraphs 00581, 00582).
The instant claims differ from the reference claims by reciting the corresponding ortho or meta isomers of the overlapping compounds/compositions and use thereof.  
However, as noted by MPEP § 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  
The instant claims further differ by reciting (i) R as 
    PNG
    media_image12.png
    97
    144
    media_image12.png
    Greyscale
(see claims 4, 20, 21, 24, and 25), (ii) treatment of atopic dermatitis or rheumatoid arthritis (see claims 31 and 32) and (iii) the preparation of a pharmaceutical composition comprising admixing a compound or a pharmaceutically acceptable salt thereof with one or more pharmaceutically acceptable carriers, diluents or excipients (see claim 34).
However, 
the use of 
    PNG
    media_image12.png
    97
    144
    media_image12.png
    Greyscale
as a prodrug moiety is well-known in the art (see for 
example, US 6,656,917);
glucocorticoids are known in the art to be useful in atopic dermatitis and rheumatoid arthritis (see for example, WO 2004/071389, page 2 lines 7-23); and 
preparing a pharmaceutical composition comprising admixing a compound with one or more pharmaceutically acceptable carriers, diluents or excipients is well-known in the pharmaceutical art (see for example, WO 2004/071389, page 6, lines 27-34).

Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the corresponding meta or ortho derivatives of the prior art compounds would have been useful in the treatment of atopic dermatitis or rheumatoid arthritis.  The skilled artisan would have also had the reasonable expectation that the prodrug compound wherein the 21-hydroxy group is protected with 
    PNG
    media_image12.png
    97
    144
    media_image12.png
    Greyscale
would maintain the property of the parent compound.  It is noted that McPherson teaches 
    PNG
    media_image5.png
    116
    158
    media_image5.png
    Greyscale
.
Therefore, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628